Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 February 2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-13 and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergstrom (US 2,829,543).
Regarding claims 11-13 and 28-29, Bergstrom discloses a device for detaching a burr from an opening, comprising: an elongate shank 10/11/12 for positioning in a longitudinal borehole of the workpiece; and a single longitudinal fillet 35, further comprising an aperture 13, wherein the elongate shank comprises a cutting section having a longitudinal cutting edge 36 for detaching the burr from the opening of the transverse borehole, wherein the single longitudinal fillet extends through a distal end of the elongate shank (see figure 2), and the elongate shank is of stepped design and has at least two different diameters (including the different diameters along the tapered portion 12) along its overall length; and the single longitudinal fillet extends through portions of the at least two different diameters (see figure 1).
Regarding the intended use limitation “for detaching a burr from an opening of a transverse borehole of a workpiece” in the preamble of the claim, it is noted that the prior art used in the rejection is capable of being used for this function.  During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 
Regarding the intended use limitations “to avoid the elongate shank colliding with a drill for drilling the transverse borehole” and “to further avoid the elongate shank colliding with the drill”, it is noted that the prior art used in the rejection is capable of being used for this function.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bergstrom in view of Gaiser et al. (US 7,290,965).
Regarding claims 14 and 30, Bergstrom discloses the invention substantially as claimed, except Bergstrom does not disclose comprising a cooling arrangement for 
Gaiser et al. teaches the use of a device (figures 14-17) for detaching a burr from an opening of a transverse borehole 12 of a workpiece 18, comprising an elongate shank 620 for positioning in a longitudinal borehole 14 of the workpiece; and a longitudinal fillet 631 (in column 6, lines 51-53, it is stated that the tool may also be in the form of a straight-fluted boring tool), further comprising an aperture 627, wherein the elongate shank comprises a cutting section 622 having a longitudinal cutting edge 620* (a straight fluted boring tool would inherently have longitudinal cutting edges) for detaching the burr from the opening of the transverse borehole, further comprising a cooling arrangement 624 for the purpose of cooling the elongate shank, the cooling arrangement comprising a cooling channel 624/627 for the purpose of passing a coolant through the elongate shank and for introducing the coolant into the longitudinal borehole of the workpiece, wherein the longitudinal fillet extends through a distal end (left side in the figures) of the elongate shank, wherein the elongate shank is of stepped design (steps at portions 622, 620, and 619 as seen in figure 14) and has at least two different diameters along its overall length (it has different diameters at each of the steps and also a range of diameters at the tapered portion between portions 622 and 620); and the longitudinal fillet extends through portions of the at least two different diameters (the .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the reasons set forth above, the rejections are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A. GATES whose telephone number is (571)272-5498. The examiner can normally be reached M-Th 9-6, Alt Fr 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        15 February 2022